SANDSTROM, Justice,
concurring.
[¶21] I write separately to note that this decision goes further than any other decision in the United States in proscribing lawyer conduct under a disciplinary rule such as we have in North Dakota.
[¶22] On two occasions, Jay Swanson specifically directed his attorney, John Boulger, to write into Swanson’s will or codicil bequests to Boulger to be received only if unlikely contingencies were to occur.
[¶ 23] On the first occasion, Boulger would have received a bequest if Swanson’s entire family had died on a particular trip. On the second occasion, Boulger would have received a bequest if Swanson’s children had died before their father, with no heirs of their own.
[¶ 24] The Florida case, The Florida Bar v. Miller, 555 So.2d 854, 855 (Fla.1990), is the only contingent-beneficiary disciplinary case that has been found after diligent search. Under the Florida case, the lawyer was to inherit if the somewhat younger spouse were to die first. Most adults probably know personally of couples in which the somewhat younger spouse has died first. Many may have heard of entire families being killed in a single accident, but how many personally have known such a family? Probably all have heard of persons winning the lottery, but how many can say they have personally known someone who won the lottery?
[¶ 25] Not all contingencies are equally likely to occur. The contingencies of Jay Swanson’s codicil and will were always unlikely to occur, and did not occur.
[¶ 26] There is absolutely no evidence of the lawyer overreaching or exerting undue influence, as the disciplinary rule is designed to prevent. ABA/BNA Lawyer’s Manual on Professional Conduct 51:601 to 51:602 (2001); Charles W. Wolfram, Mod*716ern Legal Ethics 486-87 (1986). Jay Swanson was an alert, successful businessman in his forties when his lawyer, Boul-ger, at Swanson’s initiative and specific direction, included the contingent bequests.
[¶ 27] This opinion demonstrates that a lawyer is not always protected by following the client’s specific directions.
[¶ 28] This opinion stands for the proposition that a contingency to receive a substantial gift is a substantial gift under the rule, and it makes no difference how unlikely the contingency is to occur. On careful reflection, I concur, concluding this interpretation is the appropriate one necessary to protect the public in the future.
[¶ 29] While John Boulger, concededly a fine lawyer with an otherwise unblemished record, is the nominal subject of the Court’s action, the real admonition is to all lawyers: a bright line has been drawn and is not to be crossed.
[¶ 30] Dale V. Sandstrom